Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for provisional application priority No. 62/821,640 filed on Mar. 21, 2019, which papers have been placed of record in the file. 

Information Disclosure Statement (IDS)
No IDS has been filed for this application. Applicant is reminded of the duty to
disclose from section 2100 of the MPEP:
37 C.F.R. 1.56; Duty to disclose information material to patentability. 
A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. 

Claim Status
In virtue of this communication, claims 1-13 are currently pending in the instant application. 

Specifications/Diagrams Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The Specification and Fig. 1 are objected to as Specification [0037] discloses, in part, “As shown in FIGS. 1, 2A, and 2B, in one embodiment, a conductive substrate 100 of a display device has an electrically insulating substrate 10”. However, none of these diagrams shows a conductive substrate (other than a top level label), and the only substrate in these diagrams is 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is rejected as the language recites, in part, “A conductive substrate of a display device, comprising: an electrically insulating substrate”. However, the Specification and diagrams fail to show a conductive substrate, and how this conductive substrate is combined with the claimed electrically insulating substrate to build the claimed display device. 


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 language recites, in part, “... two opposite sides of at least one of the rows of the patterned input voltage lines are respectively electrically connected with the input voltage pin contacts of the two neighboring rows of the electrical pin connecting areas ”. Support of this claim language appears to be in paragraph [0041] and Fig. 2B. However, in diagram 2B, patterned input voltage line 12 contains at least two rows, which is connected by a vertical column, making a U-turn on the input voltage line. It appears Applicant’s claim language considers input voltage line 12 comprised of two rows, but diagram 2B shows only one side of each row is electrically connected with the input voltage pin contacts of the electrical pin connecting areas, the opposite side of the same row is open and not connected to anything. 
Similarly, the claim language that follows “two opposite sides of at least one of the rows of the patterned grounded lines are respectively electrically connected with the grounded pin contacts of the two neighboring rows of the electrical pin connecting areas” has the same indefiniteness and inconsistency issue. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi U et al. (US 20070001941 A1) 
As to claim 1, Atsushi teaches a  ([0103] Description will be made of a display device with a first configuration, with reference to FIG. 1. In FIG. 1, reference numeral ...107 denotes a panel),
comprising: an electrically insulating substrate ([0009]  Note that the semiconductor device means a device including transistors or non-linear elements. ... to be formed over an SOI substrate, a quartz substrate, a glass substrate, a resin substrate, or the like); a plurality of rows of electrical pin connecting areas disposed on the electrically insulating substrate ([0121] ... In FIG. 2, 109 denotes a pixel, and 110(a) and 110(b) are sub-pixels), each of the rows of the electrical pin connecting areas having a plurality of electrical pin connecting areas being electrically isolated and spaced from each other in a line (Fig. 2: top and bottom pins for each pixel cell 109), each of the electrical pin connecting areas including at least an input voltage pin contact and a grounded pin contact respectively served to electrically connect an input voltage pin and a grounded pin of a light emitting source ([0121] In FIG. 2, ...102 denotes a power supply); a plurality of rows of patterned input voltage lines electrically connected with and spaced from each other and disposed on the electrically insulating substrate, wherein the rows of the patterned input voltage lines are respectively adjacent to the rows of the electrical pin connecting areas (Fig. 2 shows two rows of power lines of battery 102, each of the two is positioned above a corresponding a row of pixels 109, connecting to each of the pixel cells with a wire at the top of the cell.
Also, Fig. 2, similar to Application Specification Figs. 1, is a schematic diagram such that the pattern of the voltage lines are not shown, but naturally exists in a layout structure  when the display device is implemented); and a plurality of rows of patterned grounded lines electrically connected with and spaced from each other and disposed on the electrically insulating substrate, wherein the rows of the patterned grounded lines are respectively adjacent to the rows of the electrical pin connecting areas (Similarly, Fig. 2 shows ground lines of battery 102 forming two rows below two rows of pixel cells 109 respectively, and connecting to each pixel with a wire at the bottom of each of the pixel cells); wherein two opposite sides of at least one of the rows of the patterned input voltage lines are respectively electrically connected with the input voltage pin contacts of the two neighboring rows of the electrical pin connecting areas (As shown in Fig. 2 with the power line of the bottom row of pixels) while two opposite sides of at least one of the rows of the patterned grounded lines are respectively electrically connected with the grounded pin contacts of the two neighboring rows of the electrical pin connecting areas (As shown in Fig. 2 with the ground line of the top row of pixels. 
See also Specifications/Diagrams Objection and 35 U.S.C. 112(b) rejection above). 

As to claim 2, Atsushi teaches the conductive substrate of a display device of claim 1, wherein the input voltage pin contact and the grounded pin contact of each of the electrical pin connecting areas are diagonally disposed, the input voltage pin contacts of the two neighboring rows of the electrical pin connecting areas are located toward opposite directions, and the grounded pin contacts of the two neighboring rows of the electrical pin connecting areas are located toward opposite directions (While Application Specification Fig. 1 appears to show the above claimed features, Examiner fails to find any reason in the Specification why it is necessary, or the advantage of, having the input voltage pin contact and the grounded pin contact of each of the electrical pin connecting areas diagonally disposed, or having two opposite sides of the at least one of the rows of the patterned grounded lines respectively electrically connected with the grounded pin contacts of the two neighboring rows of the electrical pin connecting areas located toward opposite directions. Examiner considers these features design options unimportant to the display device functionality). 

As to claim 3, Atsushi teaches the conductive substrate of a display device of claim 1, wherein each of the rows of the patterned input voltage lines has a plurality of parallel connected wires respectively extending toward the neighboring rows of the electrical pin connecting areas and respectively connecting the input voltage pin contacts of the corresponding electrical pin connecting areas of the neighboring rows of the electrical connecting areas (As shown in Fig. 2 : rows of power lines with vertical wire branches connecting to the pixel cells); or 
each of the rows of the patterned grounded lines has a plurality of parallel connected wires respectively extending toward the neighboring rows of the electrical pin connecting areas and respectively connecting the grounded pin contacts of the corresponding electrical pin connecting areas of the neighboring rows of the electrical connecting areas.

As to claim 4, Atsushi teaches the conductive substrate of a display device of claim 1, wherein each of the rows of the patterned input voltage lines has at least one parallel wire extending in parallel with the row direction of the neighboring row of the electrical pin connecting areas and serially connecting the input voltage pin contacts of the electrical pin connecting areas of the neighboring row of the electrical pin connecting areas (As shown in Fig. 2 : First row and second row of power lines ); or 
each of the rows of the patterned grounded lines has at least one parallel wire extending in parallel with the row direction of the neighboring row of the electrical pin connecting areas and serially connecting the grounded pin contacts of the electrical pin connecting areas of the neighboring row of the electrical pin connecting areas

As to claim 5, Atsushi teaches the conductive substrate of a display device of claim 1, wherein at least one of the rows of the patterned input voltage lines or at least one of the rows of the patterned grounded lines has a plurality of wires constituting a patterned mesh lines including a plurality of lattices (Support for this claimed feature appears to be in Application Specification [0042] ... FIG. 4, in another embodiment, a part of the plurality of conductive wires of each of the rows of patterned input voltage lines 22 can constitute a patterned mesh lines including a plurality of lattices 222. 
However, Fig. 4 item 222 appears to be a compressed hexagon instead of a patterned mesh lines including a plurality of lattices. Examiner also considers this feature a design option). 

As to claim 6, Atsushi teaches the conductive substrate of a display device of claim 1, wherein the rows of the patterned input voltage lines and the rows of the patterned grounded lines are on the same plane and disposed in an interdigitated manner (As shown in Fig. 2, similar to Application Specification Figs 1 and 2A). 

As to claim 7, Atsushi teaches the conductive substrate of a display device of claim 1, wherein each of the electrical pin connecting areas further includes a data signal input pin contact, a data signal output pin contact ([0231] In FIG. 17, reference numeral 1701 denotes a source driver, 1702 denotes a gate driver, 1704 denotes a source signal line), a clock signal input pin contact , and a clock signal output pin contact respectively used for electrical connection ([0231] In FIG. 17, ...1702 denotes a gate driver, ... 1706 and 1707 denote gate signal lines) with a data signal input pin, a data signal output pin, a clock signal input pin, and a clock signal output pin of the light emitting source (Fig. 17, ... 1711 denotes a pixel, 1712 and 1713 denote sub-pixels), wherein the data signal input pin contact and the clock signal input pin contact of one of the electrical pin connecting areas are respectively electrically connected to the data signal output pin contact and the clock signal output pin contact of the neighboring electrical pin connecting area (As shown in Fig. 17 and [0231-232]). 

As to claim 8, Atsushi teaches the conductive substrate of a display device of claim 7, further comprising: a plurality of transparent conductive layer regions disposed to be electrically isolated from each other on the electrically insulating substrate, wherein a first transparent conductive layer region of the transparent conductive layer regions electrically connects the data signal input pin contact of the electrical pin connecting area with the data signal output pin contact of the neighboring electrical pin connecting area ([0337] In FIGS. 24A and 24B, reference numeral 2400 denotes a substrate, 2401 denotes a base film, 2402 denotes a semiconductor layer, 2412 denotes a semiconductor layer, 2403 denotes a first insulating film, 2404 denotes a gate electrode, 2414 denotes an electrode, 2405 denotes a second insulating film, 2406 denotes an electrode, 2407 denotes a first electrode, 2408 denotes a third insulating film, 2409 denotes a light-emitting layer, and 2420 denotes a second electrode. Reference numeral 2410 denotes a TFT, 2415 denotes a light-emitting element), or 
a second transparent conductive layer region of the transparent conductive layer regions electrically connects the clock signal input pin contact of the electrical pin connecting area with the clock signal output pin contact of the neighboring electrical pin connecting area. 

As to claim 9, Atsushi teaches the conductive substrate of a display device of claim 8, wherein one of the rows of the patterned input voltage lines or one of the rows of the patterned grounded lines has a main wire and a plurality of parallel connected wires extending from the main wire, the main wire is disposed between the two neighboring rows of the electrical pin connecting areas while the parallel connected wires extend toward the neighboring row of the electrical pin connecting areas and respectively electrically connect the input voltage pin contacts (Fig. 2 shows power lines of battery 102 forming two rows above pixels 109, and connecting to them with a wire at the top of each of the pixels cells.
See also Claim 1 Office Action as the claimed subject matters are similar). 
or 
the grounded pin contacts of the corresponding electrical pin connecting areas in the neighboring row of the electrical pin connecting areas. 

As to claim 10, Atsushi teaches the conductive substrate of a display device of claim 1, wherein the input voltage pin and the grounded pin of the light emitting source are disposed on the same side of an emitting surface of the light emitting source (Fig. 57 [0491-0493] Each sub-pixel 30 includes a transistor 34 connected to the data line 31, and a transistor 35 connected in series between a power supply line 32 and the light-emitting element 37. The voltage pins and the light emitting source are disposed on the top side of display panel substrate). 

As to claim 11, Atsushi teaches the conductive substrate of a display device of claim 1, further comprising a plurality of transparent conductive layer regions disposed to be electrically isolated from each other on the electrically insulating substrate, wherein the input voltage pin contacts and the grounded pin contacts are respectively disposed on the transparent conductive layer regions and in touch with the transparent conductive layer regions (Fig. 57 [0491-0493] Each sub-pixel 30 includes a transistor 34 connected to the data line 31, and a transistor 35 connected in series between a power supply line 32 and the light-emitting element 37. [0456-457] In FIG. 54A, n-channel transistors 5821 to 5824 and p-channel transistors 5825 and 5826 are formed. The n-channel transistor 5823 and the p-channel transistor 5825, and the n-channel transistor 5824 and the p-channel transistor 5826 constitute inverters 5827 and 5828 respectively. Note that a circuit including the six transistors constitutes an SRAM. An insulating layer such as silicon nitride or silicon oxide may be formed over these transistors. Note that this embodiment mode can be appropriately implemented in combination with any of Embodiments 1 to 4). 

As to claim 12, Atsushi teaches the conductive substrate of a display device of claim 1, wherein the rows of the patterned input voltage lines are commonly electrically connected to a first wire connecting region (Fig. 2, the rows of the patterned grounded lines are commonly electrically connected to a second wire connecting region (Fig. 2 shows power lines of battery 102 forming two rows above pixels 109, and connecting to them with a wire at the top of each of the pixels cells), and the first wire connecting region and the second wire connecting region are disposed on the same side of the electrically insulating substrate (Fig. 57 [0491-0493] Each sub-pixel 30 includes a transistor 34 connected to the data line 31, and a transistor 35 connected in series between a power supply line 32 and the light-emitting element 37.
The claimed regions are disposed on the top side of display panel substrate). 

As to claim 13, Atsushi teaches the conductive substrate of a display device of claim 1, wherein the rows of the patterned input voltage lines and the rows of the patterned grounded lines include conductive powder particles made of a substance selected from a group consisting of copper, silver, nickel, silver-coated copper, and carbon ([0454]... A wire layer which has a single layer or a plurality of layers of metals or metal compounds. [0454] Since power supply lines in such a display panel are formed of a low-resistance material such as Cu, they are effective when a display screen is increased in size) and with particle size of less than 200 um (One of ordinary skilled in the art would agree size of copper molecules is substantially less than 200 um). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621